DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election of Invention I, claims 1-10, in the reply filed on 3/11/2022 is acknowledged.  Claims 11-15 are withdrawn.  Claims 1-10 are now pending.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In any case, the withdrawn claims will be considered for rejoinder once the elected invention is found to be allowable.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 4 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Polyethylene terephthalate is one type of polyester.  Nylon, PET, polyacetal, polycarbonate, ABS and PEEK are different types of engineering plastics.  Polystyrene and polycarbonate are amorphous polymers. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103(a) as obvious over Ng et al. (US 2017/0043535).
Ng et al. disclose an additive manufacturing composition containing a build material having a melting point ranging from 50 to 400°C and average particle size of greater than 50 µm or between 10 and 30 µm (melt viscosity is inherent), a coalescing agent such as an infrared light absorber, and a coalescence modifier agent including a plasticizer, a surfactant and water (claims 1 and 3-5, [0028]-[0030], [0032], [0034]-[0036]). 
However, Ng et al. are silent on the relative amount of radiation absorber and plasticizer.  The relative amount will determine the properties of the additive manufacturing composition.  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  The relative amount of radiation absorber and plasticizer would lead to certain processing window for the 3D printing.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the relative amount of radiation absorber and plasticizer via the routine optimization process and thereby obtain the present invention.  The loading of the plasticizer and the melt viscosity and the melting temperature of the build material are inherent properties.
The limitations of claims 2 and 7 can be found in Ng et al. at [0032], where it discloses the carbon black.
The limitations of claims 3 and 8 can be found in Ng et al. at [0026], where it discloses the infra-red light source.
The limitations of claim 6 can be found in Ng et al. at claims 1 and 3-5, [0028]-[0030], [0032], [0034]-[0036], where it discloses the additive manufacturing composition containing a build material having a melting point ranging from 50 to 400°C and average particle size of greater than 50 µm or between 10 and 30 µm (melt viscosity is inherent), a coalescing agent such as an infrared light absorber, and a coalescence modifier agent including a plasticizer, a surfactant and water.  The relative amount of radiation absorber and plasticizer are obtained by optimization (see above).  The loading of the plasticizer and the melt viscosity and the melting temperature of the build material are inherent properties.
The limitations of claims 4 and 9 can be found in Ng et al. at [0028] and [0039], where it discloses the nylon 6 and tetraethylene glycol.

Allowable Subject Matter

8.	Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed temperature processing window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762